I find myself unable to concur in the majority opinion. Section 22 of Article X of the Constitution confers directly upon the county courts and township boards the power to levy in their discretion a special tax not exceeding twenty-five cents on each $100 valuation, to be used for road and bridge purposes. The Legislature in 1909, following the adoption *Page 602 
of this section as an amendment to the Constitution in 1908, passed an act, in almost the identical language of the amendment, purporting to authorize county courts and township boards to levy a special road-and-bridge fund tax. [Sec. 10482, R.S. 1909; now Sec. 10683, R.S. 1919.] This statute in so far as it purports to confer the discretionary power to levy the tax is wholly nugatory. The constitutional provision is clearly self-executing and it is not within the competency of the Legislature either to add to or take from the power it directly confers on the county officers and township boards named. The Legislature may no doubt, within the purposes limited by the Constitution, prescribe the manner in which the funds realized from the levy of such tax may be expended, but it cannot say that no such tax may be levied at all. And of course if it can limit the amount of such tax which may be levied for any one year below the constitutional maximum, it can prohibit its levy altogether. I am of the opinion that the trial court reached the proper solution of the question involved in this case. Walker and Atwood, JJ., concur.